Citation Nr: 0716577	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-13 238	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 29, 2004 
for the grant of service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1970.  Service personnel records in the veteran's claims file 
verify his receipt of the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO granted service connection and assigned an 
initial 20 percent rating for diabetes mellitus, effective 
July 29, 2004.  In January 2005, the veteran filed a notice 
of disagreement (NOD) with the assigned effective date.  A 
statement of the case (SOC) was issued in March 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2005.


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


